Name: Commission Regulation (EEC) No 964/89 of 13 April 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 4. 89 Official Journal of the European Communities No L 102/45 COMMISSION REGULATION (EEC) No 964/89 of 13 April 1989 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza, rape and sunflower seed has been obtainable only provisionally on the basis of the latest proposals from the Commission to the Council on price and abatement ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices and where appropriate, the effects of the application of the system of maximum guaranteed quantities of the 1989/90 marketing year are known, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 Q, and in particular Article 27 /4) thereof, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 798/89 (4), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 f) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1989/90 marketing year for colza, rape and sunflower seed will be confirmed or replaced as from 14 April 1989 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities. whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 682/89 Q, as last amended by Regulation (EEC) No 899/89 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 682/89 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto : whereas, in the absence of the target price for the 1989/90 marketing year for colza, rape and sunflower seed, the abatement of the subsidy from the system of O OJ No 172, 30. 9 . 1966, p. 3025/66. Article 2 This Regulation shall enter into force on 14 April 1989. (2) OJ No L 197, 26. 7. 1988, p. 1 . O OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 85, 30. 3 . 1989, p. 24. 0 OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 197, 26 . 7 . 1988 , p. 10 . 0 OJ No L 73, 17. 3 . 1989, p. 32. (8) OJ No L 94, 7. 4. 1989, p. 34 . O OJ No L 266, 28 . 9 . 1983, p. 1 . ( I0) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7 . 1987, p. 18 . No L 102/46 Official Journal of the European Communities 14. 4. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 April 1989. For the Commission Ray MAC SHARRY Member of the Commission ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period \ 4 5 6 ?(') 8 (') 9 (') 1 . Gross aids (ECU):  Spain 0,580 0,580 0,580 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 20,765 20,577 20,271 16,495 16,151 15,726 2. Final aids : (a) Seed harvested and processed in : \  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs) 49,42 55,14 1 002,68 48,98 54,65 993,60 48,27 53,84 978,82 39,34 43,84 796,49 38,53 42,94 779,88 37,76 41,95 759,36  France (FF) 152,28 150,72 148,32 119,83 117,13 113,80  Denmark (Dkr) 181,88 180,17 177,44 144,10 141,03 137,24  Ireland ( £ Irl) 16,936 16,763 16,496 13,327 13,026 12,655  United Kingdom ( £) 12,973 12,820 12,597 10,057 9,806 9,396  Italy (Lit) 32 595 32 255 31 663 25 414 24 824 23 739  Greece (Dr) 2 435,82 2 377,90 2 289,57 1 705,41 1 636,57 1 487,73 (b) Seed harvested in Spain and ||li llll processed : ll ll II  in Spain (Pta) 89,44 89,44 89,44 180,43 180,43 180,43  in another Member State (Pta) 3 276,79 3 252,38 3 203,78 2 697,38 2 647,36 2 551,86 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4479,79 4 442,67 4 367,01 3 644,93 3 578,42 3 450,72 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and connected measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. 14. 4. 89 Official Journal of the European Communities No L 102/47 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 4 5 6 7 (') 8 0 9 (') 1 . Gross aids (ECU) :  Spain 3,080 3,080 3,080 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 23,265 23,077 22,771 18,995 18,651 18,226 2. Final aids : l (a) Seed harvested and processed in : I \  Federal Republic of Germany (DM) 55,32 54,89 54,17 45,24 44,44 43,66  Netherlands (Fl) . 61,76 61,27 60,46 50,46 49,55 48,56  BLEU (Bfrs/Lfrs) 1 123,39 1 114,32 1 099,54 917,21 900,60 880,08  France (FF) 171,24 . 169,68 167,28 138,79 136,09 132,76  Denmark (Dkr) 203,98 202,28 199,54 166,21 1.63,14 159,34  Ireland ( £ Irl) 19,046 18,873 18,605 15,436 15,136 14,764  United Kingdom ( £) 14,661 14,508 14,285 11,744 11,493 11,084  Italy (Lit) 36 683 36 342 35 750 29 501 28 911 27 826  Greece (Dr) 2 825,87 2 767,95 2 679,62 2 095,46 2 026,62 1 877,78 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 474,98 474,98 474,98 565,96 565,96 565,96 - in another Member State (Pta) 3 662,32 3 637,92 3 589,31 3 082,91 3 032,89 2 937,39 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 470,02 470,02 470,02 470,02 470,02 470,02  in another Member State (Esc) 4 949,81 4 912,68 4 837,03 4114,95 4 048,43 3 920,73 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and connected measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. No L 102/48 Official Journal of the European Communities 14. 4. 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 (&gt;) 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 5,170 0,000 23,632 5,170 0,000 24,040 5,170 0,000 24,040 5,170 0,000 24,040 6,890 0,000 19,794 2. Final aids : (a) Seed harvested and processed in (2) : \  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £) :  Italy (Lit)  Greece (Dr) 56,23 62,75 1 141,12 173,41 207,02 19,287 14,785 37 123 2 788,35 57,19 63,83 1 160,82 176,52 210,63 19,633 15,064 37 794 2 844,98 57,19 63,83 1 160,82 176,52 210,63 19,633 15,064 37 719 2 815,18 57,19 63,83 1 160,82 176,52 210,63 19,633 15,039 37 590 2 793,56 47,15 52,59 955,79 144,52 173,16 16,073 12,216 30 709 2 165,31 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 797,28 3 771,44 797,28 3 833,80 797,28 3 829,17 797,28 3 818,76 1 062,53 3 420,66 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 707,78 6 537,32 0,00 6 786,71 6 614,24 0,00 6 768,54 6 596,53 0,00 6 751,19 6 579,62 0,00 5 939,85 5 788,90 3. Compensatory aids :  in Spain (Pta) 3 721,79 3 786,57 3 781,94 3 771,52 3 373,42 4. Special aid :  in Portugal (Esc) 6 537,32 6 614,24 6 596,53 6 579,62 5 788,90 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and connected measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) \ Current 1st period 2nd period 3rd period 4th period 5th period 4 5 6 7 8 9 DM 2,081450 2,077960 2,074300 2,071240 2,071240 2,061420 Fl 2,349470 2,346270 2,343770 2,341110 2,341110 2,331990 Bfrs/Lfrs 43,577100 43,569300 43,559500 43,541400 43,541400 43,479300 FF 7,027910 7,030020 7,031930 7,032930 7,032930 7,039050 Dkr 8,096070 8,102000 8,106730 8,108750 8,108750 8,120060 £Irl 0,780755 0,780170 0,779612 0,779239 0,779239 0,778877 £ 0,652935 0,65451 1 0,655929 0,657280 0,657280 0,661968 Lit 1 527,05 1 532,14 1 537,91 1 543,48 1 543,48 1 559,76 Dr 176,83600 178,21300 179,77000 180,89900 180,89900 184,43400 Esc 171,82700 172,58400 173,46300 174,20500 174,20500 176,28500 Pta 129,10500 129,50500 1 29,92900 130,33000 130,33000 131,70900